83 F.3d 429
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David Warren LEWIS, Defendant-Appellant.
No. 95-15532.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1996.*Decided April 12, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
David Warren Lewis appeals the district court's denial of his 28 U.S.C. § 2255 motion.   Following the entry of a guilty plea, the district court sentenced Lewis to consecutive terms of thirty-seven months imprisonment for one count of tax evasion and five years probation for one count of money laundering.   Lewis contends that the district court violated the Double Jeopardy Clause by imposing consecutive terms of imprisonment.   We have jurisdiction pursuant to 28 U.S.C. §§ 1291, 2255, and we review de novo, Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995).


3
Lewis's argument is precluded by United States v. Scarano, 76 F.3d 1471, 1477 (9th Cir.1996) (Guidelines sentence may be enhanced by pre-Guidelines relevant conduct without constituting punishment for relevant conduct within meaning of Double Jeopardy Clause provided sentence is within statutory maximum).1


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a), 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because Scarano precludes Lewis's claim, we need not consider the government's additional arguments